DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Lundman (US 2014/0169928 A1) is considered the closest prior art reference to the claimed invention of independent claims 1 and 9.

Claim 1 claims:
A motion arresting and dampening device, comprising: 

a. a damper dimensioned to fit a predetermined tubular dimension of a tubular, the damper comprising an inflatable restorative inflation device; 

b. a lifting spreader bar deployment assembly, comprising: 
i. a lifting spreader bar; 
ii. a set of object connector connection receivers; 
iii. a set of lifting connector receivers disposed about the lifting spreader bar at a first offset from a center of the lifting spreader bar; 
iv. a set of lifting connectors operatively connected to the set of lifting connector receivers; 
v. a set of restraining connector receivers disposed about the lifting spreader bar at a second offset from the center of the lifting spreader bar; and 
vi. a set of adjustable restraining connectors operatively connected to the set of restraining connector receivers; 

c. a lift, comprising: 
i. a crane; 
ii. a lifting connector operatively connected to the set of adjustable restraining connectors; and 
iii. a lifting winch operatively connected to the lifting connector (32) and to the crane; 

d. a damper support, comprising: 
i. a deployment connector operatively connected to the damper (60); and 
ii. a bar mounted winch disposed about a predetermined portion of the lifting spreader bar and operatively connected to the deployment connector;

e. a predetermined set of winch and bladder activation hoses operatively in communication with the winches and bladders; and

f. a controller disposed proximate the lift and operatively in communication with the predetermined set of winch and bladder activation hoses.

Lundman does not disclose nor would be obvious to the limitations of 1) a lifting spreader bar deployment assembly as claimed above, 2) a damper support as claimed above, 3) “a predetermined set of winch and bladder activation hoses operatively in communication with the winches and bladders”, and 4) “a controller disposed proximate the lift and operatively in communication with the predetermined set of winch and bladder activation hoses”, in conjunction with the remaining limitations of claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) a lifting spreader bar deployment assembly as claimed above, 2) a damper support as claimed above, 3) and 4) “a controller disposed proximate the lift and operatively in communication with the predetermined set of winch and bladder activation hoses”, in conjunction with the remaining limitations of claim 1.

Claim 9 claims:
A method of arresting and dampening motion using a motion arresting and dampening device comprising a damper that comprises an inflatable restorative inflation device dimensioned to fit a predetermined tubular dimension; a lifting spreader bar deployment assembly comprising a lifting spreader bar, a set of object connector connection receivers, a set of lifting connector receivers disposed about the lifting spreader bar at a first offset from a center of the lifting spreader bar, a set of lifting connectors operatively connected to the set of lifting connector receivers, a set of restraining connector receivers disposed about the lifting spreader bar at a second offset from a center of the lifting spreader bar, and a set of adjustable restraining connectors operatively connected to the set of restraining connector receivers; a lift comprising a crane, a lifting connector operatively connected to the set of adjustable restraining connectors, and a lifting winch operatively connected to the lifting connector and to the crane; a damper support comprising a deployment connector operatively connected to the damper and a bar mounted winch disposed about a predetermined portion of the lifting spreader bar and operatively connected to the deployment connector; a predetermined set of winch and bladder activation hoses; and a controller; the method comprising:

a. attaching an object to the lifting spreader bar assembly;

b. positioning the object above a tubular;

c. operatively connecting the set of adjustable restraining connectors to the lifting winch mounted on the crane and to the lifting spreader bar to restrain movement of the lifting spreader bar during a lifting operation;

d. positioning the damper about a predetermined portion of the tubular;

e. inflating the damper to engage the tubular;

f. inducing forces into the tubular by movement of the crane as it deploys the tubular into an installation position; 

g. attenuating the induced forces by adjusting the set of adjustable restraining connectors to physically restrain movement of the tubular; and 

h. using the set of adjustable restraining connectors to rotate the tubular during alignment of the tubular during installation.

Lundman does not disclose nor would be obvious to the limitations of 1) “attaching an object to the lifting spreader bar assembly”, 2) “positioning the object above a tubular”, 3) “operatively connecting the set of adjustable restraining connectors to the lifting winch mounted on the crane and to the lifting spreader bar to restrain movement of the lifting spreader bar during a lifting operation”, 4) “positioning the damper about a predetermined portion of the tubular”, 5) “inflating the damper to engage the tubular”, 6) “inducing forces into the tubular by movement of the crane as it deploys the tubular into an installation position”, 7) “attenuating the induced forces by adjusting the set of adjustable restraining connectors to physically restrain movement of the tubular”, and 8) “using the set of adjustable restraining connectors to rotate the tubular during alignment of the tubular during installation”, in conjunction with the remaining limitations of claim 9.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of ) “attaching an object to the lifting spreader bar assembly”, 2) “positioning the object above a tubular”, 3) “operatively connecting the set of adjustable restraining connectors to the lifting winch mounted on the crane and to the lifting spreader bar to restrain movement of the lifting spreader bar during a lifting operation”, 4) “positioning the damper about a predetermined portion of the tubular”, 5) “inflating the damper to engage the tubular”, 6) “inducing forces into the tubular by movement of the crane as it deploys the tubular into an installation position”, 7) “attenuating the induced forces by adjusting the set of adjustable restraining connectors to physically restrain movement of the tubular”, and 8) “using the set of adjustable restraining connectors to rotate the tubular during alignment of the tubular during installation”, in conjunction with the remaining limitations of claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/